MEMORANDUM OPINION


No. 04-05-00702-CV

Kevin O’NEILL and Marilyn O’Neill,
Appellants

v.

Paul KELLEY and Catherine Kelley,
Appellees

From the 216th Judicial District Court, Kendall County, Texas
Trial Court No. 04-048
Honorable Stephen B. Ables, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sarah B. Duncan, Justice
 
Delivered and Filed:   December 21, 2005

DISMISSED FOR LACK OF JURISDICTION
            In plaintiffs’ fourth amended petition, the plaintiffs/appellants name the following
defendants: (1) Paul and Catherine Kelley; (2) Texas Home Check; (3) Phyllis Browning Company;
(4) Century Homes; (5) Century Construction, Inc.; (6) Gene Burzynski, Inc.; and (7) Airtron, Inc. 
In addition to the plaintiffs’ claims, Paul and Catherine Kelley filed a third party petition against
Mary Ann Heller Nations and a counterclaim against the plaintiffs.  On October 21, 2005, the trial
court granted no-evidence summary judgments in favor of Phyllis Browning Company, Mary Ann
Heller Nations, and Paul and Catherine Kelley.  On October 28, 2005, the plaintiffs/appellants filed
a notice of appeal.  
            The summary judgments are interlocutory, and no severance order has been entered.  The
plaintiffs/appellants acknowledge in their notice of appeal that their appeal is an appeal of
interlocutory orders; however, the plaintiffs/appellants fail to explain under what authority they are
entitled to appeal an interlocutory no-evidence summary judgment.  A summary judgment that does
not dispose of all parties and causes of action is not final and appealable.  City of Beaumont v.
Guillory, 751 S.W.2d 491, 492 (Tex. 1988).  
            On November 21, 2005, we ordered the appellants to show cause in writing why this appeal
should not be dismissed for lack of jurisdiction.  On December 6, 2005, appellants responded;
however, none of the authority cited by appellants persuades this court that we have jurisdiction to
consider an interlocutory appeal of a no-evidence summary judgment that does not dispose of all
parties and causes of action.  Id.  Accordingly, this appeal is dismissed for lack of jurisdiction.  Costs
of the appeal are taxed against appellants.
                                                                                    PER CURIAM